Citation Nr: 0120628	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for bilateral hearing loss on the basis 
that new and material evidence had not been submitted.

The veteran appeared and testified before the undersigned 
Board member at a May 2001 Board hearing in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  A Board decision dated February 12, 1998, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2.  The additional evidence submitted since the denial of the 
veteran's appeal in February 1998 is cumulative and 
redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence submitted since the February 1998 Board decision 
is not new and material; the veteran's claim of entitlement 
to service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a); 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a February 1998 Board decision denied 
service connection for bilateral hearing loss on the basis 
that there was insufficient evidence demonstrating that the 
veteran's hearing loss was related to the noise exposure he 
sustained in service.  That decision is final.  38 U.S.C.A. 
§ 7104.  

As the February 1998 Board decision is deemed to be final, 
see 38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, a claim can 
only be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a).  The veteran's application to reopen 
his claim for service connection for bilateral hearing loss 
was received in April 1998, and evidence has been received in 
support of his application.  

The evidence of record at the time of the February 1998 Board 
decision includes the following:  service medical records, 
which indicate that the veteran's hearing was normal upon 
separation from service; a March 1956 VA examination report 
showing normal hearing; a May 1993 VA audiological evaluation 
demonstrating that the veteran suffered from bilateral 
hearing loss; a January 1994 letter from a private 
audiological clinic stating that the veteran had hearing 
loss; a March 1997 VA audiological examination report, which 
found that the veteran's hearing loss was not related to 
noise exposure sustained in service; several statements from 
acquaintances the veteran served with during service in World 
War II recalling that he was in close proximity to loud, 
exploding grenades during combat; and the veteran's own 
written statements and November 1996 Travel Board hearing 
testimony, in which he contends that his hearing loss was the 
result of exposure to loud noise in service.  

Evidence added to the record since the February 1998 Board 
decision includes the following:  numerous VA audiological 
evaluations or treatment records covering the period January 
1995 to July 1999, which, despite showing that the veteran 
has continued to suffer from bilateral hearing impairment, 
fails to indicate that there is any relationship between such 
hearing loss and noise exposure in service; copies of the 
same statements from his service comrades that had previously 
been associated with the file and considered in the February 
1998 Board decision; additional written statements prepared 
by the veteran, and his May 2001 Travel Board hearing 
testimony, in which he re-asserts that his bilateral hearing 
loss is the result of exposure to loud noise during service. 

The Board finds that the new evidence of record is 
cumulative, redundant, and in some cases duplicative of that 
which was available in February 1998.  The February 1998 
Board decision acknowledged that the veteran currently 
suffers from bilateral hearing loss and conceded that the 
veteran was exposed to loud noise during service, whether 
from nearby grenade explosions or otherwise.  However, the 
medical evidence of record at the time of the February 1998 
Board decision - specifically, the March 1997 VA audiological 
examination - discounted any relationship between his hearing 
loss and the noise exposure sustained during active duty 
service.  None of the items of medical evidence that were of 
record at the time of the February 1998 Board decision, or 
which have been added to the record thereafter, contradicts 
this conclusion or otherwise indicates that his bilateral 
hearing loss is related to service.  As the new evidence does 
not include medical evidence showing that the veteran's 
bilateral hearing loss is related to service, such additional 
evidence fails to provide "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, . . ."  Elkins v. West, 12 Vet. App. 209, 214 
(1999) (en banc), quoting Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998); see Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Thus, the new evidence is not so significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
As the additional evidence is not new and material, the Board 
therefore concludes that the claim should not be reopened.  
38 C.F.R. § 3.156(a).  

In so finding, the Board has considered the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, on the appellant's application to reopen.  
Under the new law, VA has the duty to notify the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  

The Board finds that the obligations imposed by the Veterans 
Claims Assistance Act of 2000 have been met.  The applicable 
law was provided to the veteran and his representative in the 
statement of the case furnished in May 1999.  The additional 
evidence submitted by the veteran is, for the reasons set 
forth above, not new and material evidence.  Moreover, as 
already noted, the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (to be codified at 38 U.S.C.A. § 5103A(f)).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action to fulfill the duty to assist is 
not required.  Thus, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Further development of the claim and further expending of 
VA's resources are therefore not warranted.  



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

